Citation Nr: 0617626	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-04 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.	Whether a timely substantive appeal was filed as to an 
April 3, 2002 rating decision that found there was no 
clear and unmistakable error (CUE) in a July 19, 1990 
rating decision that denied service connection for post-
traumatic stress disorder (PTSD).

2.	Entitlement to an initial rating in excess of 70 percent 
for PTSD for the period from March 15, 2000 to October 
31, 2002.

(The matter of whether there was CUE in a November 26, 1991 
decision of the Board of Veterans' Appeals that denied the 
veteran's claim for service connection for PTSD is the 
subject of a separately docketed decision.)


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  

In September 2004, the veteran testified at a hearing at the 
RO before the undersigned.  At that time, and following a 
pre-hearing conference, it was determined that the only issue 
then before the Board on which the veteran would testify was 
the matter of whether a timely substantive appeal had been 
filed to perfect an appeal of the April 2002 rating decision 
that found no CUE in a July 1990 rating decision that denied 
service connection for PTSD.  However, a more thorough and 
subsequent review of the claims files reveals that, in his 
February 2003 substantive appeal, the veteran expressly 
indicated that he wished to testify at a hearing before a 
Veterans Law Judge (hereinafter referred to as a "Board 
hearing") regarding his claim for an initial rating in 
excess of 70 percent for PTSD, for the period from March 15, 
2000, through October 31, 2002, although on another form 
submitted at that time he requested to testify at a personal 
hearing at the RO and did so in May 2003.  The veteran's 
request for a Board hearing is addressed in the remand 
section below. 

By way of a rather complex procedural history, the Board 
notes that in an unappealed October 1978 rating decision, the 
RO denied the veteran's claim for service connection for 
schizophrenia.  Thereafter, in a November 1991 decision, the 
Board affirmed a July 1990 RO rating decision that denied the 
veteran's claim for service connection for PTSD.  In an April 
1999 rating decision, the RO declined to find that new and 
material evidence had been received to reopen his claim for 
service connection for schizophrenia, claimed as a psychosis.

Then, on March 15, 2000, the RO received the veteran's 
request to reopen his claim for service connection for PTSD 
and schizophrenic paranoia.  In an April 2000 rating action, 
the RO granted the veteran's claim for service connection for 
PTSD, and awarded a compensable disability evaluation, 
effective from March 15, 2000.  

Thereafter, in a May 2000 signed statement, the veteran 
raised a claim for an effective date earlier than March 15, 
2000, for the grant of service connection for PTSD.  A June 
2000 RO decision found no CUE in the April 2000 rating 
decision.

Subsequently, in letters to the RO dated and received on June 
6 and 19, 2001, the veteran's accredited service 
representative requested an earlier effective date for the 
grant of service connection for PTSD.  The June 19th letter 
also described a claim for an earlier effective date based on 
CUE.  In an April 2002 rating decision, the RO found that 
there was no CUE in the July 1990 RO rating decision that 
denied service connection for PTSD.  The veteran filed a 
timely notice of disagreement (NOD) with the RO's action and, 
in December 2002, the RO issued a statement of the case (SOC) 
as to the matter of whether there was CUE in the July 1990 RO 
rating decision.  In August 2003, the RO advised the veteran 
that a substantive appeal received in April 2003 was 
insufficient and untimely as to the matter of whether there 
was CUE in the July 1990 rating decision.  The veteran 
perfected an appeal as to whether a timely substantive appeal 
was received and that issue is addressed below.  

Furthermore, the Board's review of the claims files also 
reveals that to date the RO has not addressed the veteran's 
claim for an effective date earlier than March 15, 2000 for 
the grant of service connection for PTSD.  As such, the 
limited matter of the veteran's claim for an effective date 
earlier than March 15, 2000 for the grant of service 
connection for PTSD is referred to the RO for appropriate 
development and adjudication.  In this regard, it is noted 
that in a companion decision to this decision, the Board has 
denied the motion to revise the Board decision of November 
1991, which denied entitlement to service connection for 
PTSD, on the basis of clear and unmistakable error.  
Nonetheless, consideration may and should be given to the 
issue of whether the veteran is entitled to an effective date 
for the grant of service connection for PTSD after the date 
of that decision.

Finally, the issue of entitlement to an initial rating in 
excess of 70 percent for PTSD, for the period from March 15, 
2000 to October 31, 2002, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.	In an April 2002 rating decision, the RO found that 
there was no CUE in the July 1990 rating decision that 
denied the veteran's claim for service connection for 
PTSD.

2.	In April 2002, the RO received the veteran's NOD with 
the RO's determination and, in December 2002, an SOC was 
issued as to the matter of whether there was CUE in the 
July 1990 rating decision that denied the veteran's 
claim for service connection for PTSD. 

3.	In August 2003, the RO advised the veteran that a 
substantive appeal received in April 2003 was 
insufficient and untimely as to the matter of whether 
there was CUE in the July 1990 rating decision; a NOD 
was received in August 2003 and, in January 2004, an SOC 
was issued on the matter of the timeliness of the 
receipt of the substantive appeal; a substantive appeal 
as to the question of the timeliness of the receipt of 
the substantive appeal was received in February 2004.

4.	On October 5, 2004, prior to the promulgation of a 
decision in the appeal, the Board received signed 
notification from the appellant's attorney withdrawing 
this appeal from appellate consideration.


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal relating to 
the issue of whether there was a timely substantive appeal 
filed as to an April 3, 2002 rating decision that found there 
was no CUE in the July 19, 1990 rating decision that denied 
service connection for PTSD, the Board does not have 
jurisdiction to consider the claim.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204(a).  The appellant, through his attorney, has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it must be dismissed.

Following an April 3, 2002 rating decision that found there 
was no CUE in a July 19, 1990 rating decision that denied 
service connection for PTSD, the RO received the veteran's 
NOD and issued an SOC in December 2002; in April 2003, the RO 
received the veteran's substantive appeal.  In August 2003, 
the RO advised the veteran that his substantive appeal was 
untimely and, later that month, an NOD as to the matter of 
the timeliness of the receipt of his substantive appeal was 
received.  In January 2004, the RO issued an SOC and, in 
February 2004, the veteran's substantive appeal as to the 
timeliness matter was received by the RO.

However, during the veteran's September 2004 Board hearing, 
the veteran's attorney correctly noted that current law 
prohibited an attack on a RO decision followed by a BVA 
decision.  The attorney said that it was "the BVA decision" 
that he and the veteran believed contained CUE.  (See 
transcript, page. 5.)  

Moreover, in an letter to the Board, dated October 4, 2004 
and received at the Board the next day, the veteran's 
attorney said that the veteran misguidedly cited the initial 
rating decision of (July) 1990 as the one he sought to 
revise, rather than the 1991 Board decision.  The attorney 
noted that the RO also erroneously focused on the issue of 
possible CUE in the (July) 1990 rating decision, "apparently 
failing to recognize that the [July] 1990 RO decision was 
affirmed (and thus subsumed) by the November 1991 decision of 
the BVA."  The veteran's attorney said that VA and the 
veteran were "entangled in a dispute over procedure that is 
not relevant since the RO has never had jurisdiction over the 
claim" and that the matter of the veteran's substantive 
appeal "can never be legally significant."

The veteran's attorney's statements effectively constitute a 
written withdrawal of the substantive appeal with regard to 
the matter of whether a timely substantive appeal was filed 
regarding the April 3, 2002 rating decision that found no CUE 
in the July 1990 rating decision that denied service 
connection for PTSD.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this issue, and it must therefore be dismissed.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b),(c).

Even assuming, arguendo, that the veteran's claim was not 
withdrawn and a timely substantive appeal was filed, his 
claim as to whether there was CUE in the July 1990 rating 
decision that denied service connection for PTSD would still 
fail.  Here, the Board initially notes that the July 1990 RO 
decision which he asserts contained CUE was later confirmed 
on appeal by the Board in its November 1991 decision.  
Therefore, as the veteran's attorney correctly noted, that RO 
decision may not be the subject of a claim for clear and 
unmistakable error.  When a determination of the RO is 
affirmed by the Board, such determination is subsumed by the 
final appellate decision.  38 C.F.R. § 20.1104 (2005).  Thus, 
the proper remedy for the veteran's claim is a motion to 
revise the 1991 Board decision on the basis of CUE that, as 
set forth above, is addressed in a separately docketed Board 
decision.


ORDER

The appeal as to the issue of whether there was a timely 
substantive appeal received regarding an April 3, 2002 rating 
decision that found there was no clear and unmistakable error 
in a rating decision of July 19, 1990 that denied service 
connection for PTSD is dismissed.


REMAND

Subsequent to the RO's April 2000 rating decision, noted 
above, in August 2003, the RO granted a 100 percent rating 
for his service-connected PTSD, effective from November 1, 
2002.  The veteran currently seeks an initial rating in 
excess of 70 percent for PTSD, for the period from March 15, 
2000 to October 31, 2002.  In his February 2003 substantive 
appeal as to this matter, the veteran specifically requested 
to testify at a Board hearing at the RO.  However, this issue 
was not addressed during the veteran's September 2004 Board 
hearing.  

Because considerations of due process mandate that the Board 
may not proceed with appellate review of the appellant's 
claim without affording him an opportunity for a personal 
hearing, a remand is required for the scheduling of a Board 
hearing at the RO.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 
C.F.R. §§ 20.700 (a), 20.704 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps in order 
to schedule the appellant for a Board hearing at 
the RO, in accordance with the veteran's request as 
to his claim for an initial rating in excess of 70 
percent for PTSD for the period from March 15, 2000 
to October 31, 2002.  Appropriate notification of 
the hearing should be given to the appellant and 
his attorney, and such notification should be 
documented and associated with the claims folders.

2.  Prior to returning this case to the Board, the 
RO should ensure compliance with all duties to 
notify and assist the veteran pursuant to the 
provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
afford the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


